DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (KR 1020100085228 A) and in view of Kim (US 2018/0259239 A1).
In regards to claim 1, Shin discloses a refrigerator (see abstract and claim 1) comprising: a main body (100); a storage compartment (refrigeration/cooler chamber, see claim 1 and page 6, line 19) provided inside the main body (see page 8, lines 94-97); an evaporator (evaporator 210, see abstract and claim 1) provided in the storage compartment (see page 6, lines 19-20) and configured to generate cold air (see page 6, lines 19-21); a first flow path (cold airflow path through, 210, 140 and 131) allowing air to be guided in a first direction for the air to be supplied to the storage compartment (air through evaporator 210 and ports 131 to 110 by fan 220, see fig. 2 and page 9, lines 137-143) during a cooling operation 
However, Shin does not explicitly teach a flow path resistance portion provided on the second flow path to increase a flow path resistance in the first direction (this is an intended use limitation, see MPEP 2111).
Kim teaches a flow path resistance portion provided on a flow path (blocking parts 328, 329, see figs. 9-10, 16-18; and below annotated fig. 17) to increase a flow path resistance in a first direction (this is an intended use limitation, see MPEP 2111; however, Kim teaches blocking air flow towards the fan suction part 322 by shields 328 and at least partially blocking air flow towards the fan suction part 322 by parts 329 to increase flow path resistance in the airflow direction towards the fan, see paragraph 92 and figs. 9-10 and 16-18; Also see below annotated fig. 17).

    PNG
    media_image1.png
    589
    510
    media_image1.png
    Greyscale

It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the second flow path in the refrigerator of Shin by providing flow path resistance portions (328, 329) as taught by Kim on the second flow path of Shin where the resistance portions increase resistance in the direction of airflow towards the fan, which is the first direction in order 
In regards to claim 2, Shin discloses that the first flow path is configured to: allow air having transferred heat to the evaporator to be guided to the storage compartment during the cooling operation (via cold air circulation ports 131, see fig. 2 and page 8, lines 104-109); and allow air having received heat from the defrosting heater to be guided to the second flow path (air heated by heater 230 moves up through the supply unit 140 and then the heated air is guided through the circulation passage 250, see page 9, lines 122-124).
In regards to claim 3, Shin as modified teaches the limitations of claim 3 and Kim further teaches that the flow path resistance portion is disposed at a lower portion of a flow path (part of the resistance portions 328, 329 extend towards the bottom from the top of the cover 321, see figs. 9-10 and 16-18).
In regards to claim 4, Shin discloses that the second flow path (250) allows air having passed through the first flow path (heated air reaching to the top of supply unit 140) to be guided in the second direction during the defrosting operation (supplying air downward by fan 260 through the passage 250, see fig. 2 and page 9, lines 122-130).
In regards to claim 5, Shin as modified teaches the limitations of claim 5 and Kim further discloses that the flow path resistance portion includes a plurality of flow path resistance members (members 328, 329) that are asymmetrically arranged (see below annotated fig. 9, Kim).
In regards to claim 6, Shin as modified teaches the limitations of claim 6 and Kim further discloses that the flow path resistance members (members 329) are obliquely formed (see below annotated fig. 9, Kim) to reduce a flow resistance in a direction from an upper side to a lower side of the second flow path (this is an intended use limitation, see MPEP 2111; however, Shin as modified by Kim teaches that arranging resistance members 328, 329 in an angle on the inner surface of the second flow path would provide less resistance to air flowing downward than air flowing upward, because back 
In regards to claim 7, Shin as modified teaches the limitations of claim 7 and Kim further discloses that the plurality of flow path resistance members are provided in different sizes (members 328 of larger size than members 329, see below annotated fig. 9, Kim).

    PNG
    media_image2.png
    584
    529
    media_image2.png
    Greyscale

In regards to claim 8, Shin as modified teaches the limitations of claim 8 and Kim further discloses that the plurality of flow path resistance members include at least one of a triangular shape, a 

    PNG
    media_image3.png
    453
    522
    media_image3.png
    Greyscale

In regards to claim 10, Shin as modified teaches the limitations of claim 10 and further discloses a defrosting case (first and second defrosting cases, see below annotated fig. 2, Shin) that forms the second flow path (passage 250 formed by defrosting case, see below annotated fig. 2, Shin), wherein the defrosting case includes: a first case; and a second case coupled to the first case to form the second flow path therein (see below annotated fig. 2, Shin).

    PNG
    media_image4.png
    612
    744
    media_image4.png
    Greyscale

In regards to claim 11, Shin as modified teaches the limitations of claim 11 and Kim further discloses that the plurality of flow path resistance members are arranged on at least one of the first case or the second case (blocking parts 328, 329, are arranged on the surface of the body 321 of the cover 320, where the fan is located on the same surface as the blocking parts, see figs. 9-10, 16-18; and above annotated fig. 17).
In regards to claim 12, Shin as modified teaches the limitations of claim 12 and further discloses that the defrosting case includes a fan installation portion (portion of the defrosting case, where fan 260 is installed, see below annotated fig. 2, Shin) on which the fan (260) is installed (see fig. 2).

    PNG
    media_image5.png
    794
    1110
    media_image5.png
    Greyscale

In regards to claim 13, Shin as modified teaches the limitations of claim 13 and further discloses that the defrosting case includes: an inlet allowing heat of the defrosting heater to be introduced into the second flow path after passing through the evaporator (air inlet over which damper 280 is placed, see fig. 2 and page 9, lines 122-130); and an outlet (see below annotated fig. 2, Shin) allowing air having passed through the second flow path to be discharged toward the evaporator (see page 9, lines 124-130).

    PNG
    media_image6.png
    672
    904
    media_image6.png
    Greyscale


In regards to claim 14, Shin as modified teaches the limitations of claim 14 except that the resistance member is integrally injection molded with the case.
The above underlined limitation is considered a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process .

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shin in view of Kim as applied to claim 5 above and further in view of Lee (US 2017/0362073 A1).
In regards to claim 9, Shin as modified teaches the limitations of claim 9 and Kim further discloses that the plurality of flow path resistance members are formed in different sizes (members 328 of larger size than members 329, see below annotated fig. 9, Kim) and shapes (members 328 and 329 of polygonal shapes, see figs. 9-10 and 16-18; and parts of members 329 of streamlined shape, see below annotated fig. 16, Kim), and are alternately arranged (members 328 and 329 arranged alternately, see figs. 9-10 and 16-18; Also see below annotated fig. 16, Kim).

    PNG
    media_image3.png
    453
    522
    media_image3.png
    Greyscale

However, Shin does not explicitly teach a zigzag manner of arrangement for the members.
Lee teaches a fluid flow device (100), with a zigzag manner arrangement for the units and members (zigzag arrangement for unit 130 and members 135, see figs. 2, 8-11; and paragraphs 38, 42, 43, 224, and 226-228).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the arrangement of resistance members in the refrigerator apparatus of Shin as modified by providing zigzag manner arrangement for the members based on the teachings Lee in order to create turbulent flow through the second path while expanding the surface area coming in contact with the airflow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763                       

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763